The petition satisfies the requirements of SCR 98(5). Accordingly,
                we approve attorney Robert Dale Gibb's resignation. SCR 98(5)(a)(2). The
                petition is hereby granted.
                            It is so ORDERED.

                                                                               C.J.




                                                                                J.




                                                   Az110‘..                     J.
                                                 Hardesty


                                                                                J.
                                                 Parraguirre


                                                                                J.




                                                                                J.




                                                                                J.
                                                 Saitta
                cc: David A. Clark, Bar Counsel
                     Kimberly K. Farmer, Executive Director, State Bar of Nevada
                     Robert Dale Gibb
                     Perry Thompson, Admissions Office, United States Supreme Court




SUPREME COURT
        OF
     NEVADA
                                                   2
(0) 1947A